United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2287
                                   ___________

Patricia A. Piziali,                 *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Southern District of Iowa.
Grand View College; Martha Davis,    *
                                     *      [UNPUBLISHED]
           Appellees.                *
                                ___________

                          Submitted: February 2, 2000
                              Filed: February 11, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Grand View College (GVC) hired Patricia A. Piziali under a renewable contract
as an assistant professor of education. She later declined a second contract. Piziali
now appeals the District Court’s1 adverse grant of summary judgment in her subsequent
employment discrimination action against GVC and Martha Davis, the education
department chair, under the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C.
§§ 12101-12213 (1994), and the Iowa Civil Rights Act of 1965 (ICRA), Iowa Code


       1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
§§ 216.1-216.20 (1999). For reversal, Piziali argues the grant of summary judgment
was premature, and the District Court incorrectly found that she was not a qualified
individual under the ADA and ICRA, and that her ADA and ICRA claims against her
supervisor, and her constructive-discharge and emotional-distress claims, were not
viable.

       Having carefully considered the record and viewing the evidence in a light most
favorable to Piziali, see Young v. Warner-Jenkinson Co., 152 F.3d 1018, 1021 (8th Cir.
1998), we conclude that summary judgment was proper. Initially, we must reject
Piziali’s argument that summary judgment was premature, as she failed to file an
affidavit, as required under Federal Rule of Civil Procedure 56(f), showing what
specific information additional discovery would reveal. See Stanback v. Best
Diversified Prods., Inc., 180 F.3d 903, 911 (8th Cir. 1999) (where party fails to carry
burden under Rule 56(f), postponement of ruling on summary judgment is unjustified).



       To establish a prima facie case under the ADA and ICRA, Piziali had to show
she was disabled within the meaning of the statutes, qualified to perform the essential
functions of her job with or without accommodation, and suffered an adverse
employment action. See Young, 152 F.3d at 1021-22 (ADA); Vincent v. Four M Paper
Corp., 589 N.W.2d 55, 60 (Iowa 1999) (ICRA). Because Piziali applied for and was
granted social security disability insurance benefits (DIB), she also was required to
explain sufficiently any apparent contradiction. See Cleveland v. Policy Management
Sys. Corp., 119 S. Ct. 1597, 1603 (1999).

       We find Piziali failed to rebut defendants’ evidence that she was not qualified
to perform her job with or without accommodation. Multiple entries in the record,
including Piziali’s complaints to her physicians and her representations on her DIB
application, show that she was physically unable to meet the essential functions of her
job, and although she argues that she would have been if all of her requested

                                          -2-
accommodations had been granted, we find some of her requested accommodations
were not reasonable, because they would have required reassigning others to perform
her duties or eliminating essential functions of her job. See Fjellestad v. Pizza Hut of
America, Inc., 188 F.3d 944, 950 (8th Cir. 1999) (employer is not required to reallocate
or eliminate essential functions of job to accommodate disabled employee). Piziali’s
inability to perform after being granted various accommodations during the second half
of her contract further undermines her claim that she was a “qualified” individual under
the ADA and ICRA.

       Thus, we agree with the District Court that the issue of the viability of her ADA
and ICRA claims against her supervisor individually is moot, and conclude that the
District Court was correct in declining to address Piziali’s constructive-discharge claim.
See Cody v. Cigna Healthcare of St. Louis, Inc., 139 F.3d 595, 598 (8th Cir. 1998) (in
all constructive-discharge cases under ADA, plaintiff must first make out prima facie
case of discrimination).

       Finally, we conclude that to the extent Piziali’s emotional-distress claims were
not precluded by the ICRA, see Greenland v. Fairtron Corp., 500 N.W.2d 36, 38 (Iowa
1993), they are meritless, because the alleged conduct was not outrageous under
applicable state law, see Taggart v. Drake Univ., 549 N.W.2d 796, 802 (Iowa 1996)
(“conduct must be extremely egregious; mere insult, bad manners, or hurt feelings are
insufficient”; factor of supervisory authority over plaintiff did not make defendant’s
conduct outrageous); Cutler v. Klass, Whicher & Mishne, 473 N.W.2d 178, 183 (Iowa
1991) (peculiar susceptibility because of physical or mental condition is factor to
consider, but major outrage is always crucial element).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-